UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: ALGIN T. BISHOP,
Debtor.

KELLY A. STARK,
                                                                    No. 97-2151
Plaintiff-Appellee,

v.

ALGIN T. BISHOP,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CA-97-400-L, AP-95-5022, BK-94-57265)

Argued: May 8, 1998

Decided: June 18, 1998

Before LUTTIG and WILLIAMS, Circuit Judges, and
TRAXLER, United States District Judge for the
District of South Carolina, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Thomas Arthur Pavlinic, Annapolis, Maryland, for
Appellant. Kenneth Louis Crosson, Reston, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Algin T. Bishop ("Bishop") challenges the determination
of the district court that he is not entitled to a discharge in bankruptcy
of the guardian ad litem fees he was ordered to pay by a Tennessee
court in connection with a divorce and custody action. We agree with
the district court and affirm.

I.

After initiating a divorce action, Bishop became entangled in a cus-
tody battle over his adopted daughter Morgan with his former spouse
-- Morgan's natural mother. During the course of the proceedings,
Bishop's spouse charged that Bishop had molested Morgan. With the
approval of the parties, the state court appointed appellee Kelly A.
Stark ("Stark") to serve as attorney ad litem for Morgan and to make
a custody recommendation to the court. Stark was directed "to thor-
oughly investigate the issues of this case" and then "report to the
Court her findings as to the best interests of the child." J.A. 14. Ulti-
mately, Stark filed a report with the court charging that "while Mr.
Bishop presents himself well, he is a sex abuser, and either has
already sexually abused Morgan, or has great potential for doing so."
J.A. 17. Stark recommended against Bishop having custody of or
even contact with Morgan. The Tennessee state court granted Bishop
and his spouse a divorce, and awarded custody to Morgan's maternal
grandmother, a resident of Maryland. The court further ordered
Bishop to pay child support for Morgan, Stark's fees of $10,815 for
her work as attorney ad litem, and fees for psychological testing of
Morgan. Bishop consented to the court's order and did not pursue an
appeal.

Following the custody litigation in Tennessee, jurisdiction of cus-
tody issues involving Morgan was transferred to state circuit court in

                     2
Baltimore County, Maryland, where Morgan's maternal grandmother
sought to retain temporary custody and requested that the court
appoint a substitute attorney ad litem, alleging that Stark did not act
in Morgan's best interest and disputing that Bishop had molested
Morgan. After moving to Maryland, Bishop eventually obtained sole
custody of Morgan. Stark's fees, however, remained unpaid and she
domesticated in Maryland the Tennessee judgment ordering Bishop to
pay her fees.

Subsequently, Bishop filed a Chapter 7 bankruptcy petition for dis-
charge of a number of debts including the attorney ad litem fees he
had been ordered to pay Stark. In response, Stark brought this adver-
sary proceeding, seeking a declaration that the fees owed to her by
Bishop constituted a nondischargeable debt from which Bishop was
not entitled to relief. See 11 U.S.C.A.§ 523(a)(5) (West 1993 &
Supp. 1998). The bankruptcy court concluded that the debt was not
dischargeable because the award of fees was in the nature of support
for the child, and the district court affirmed. We review the bank-
ruptcy court's factual determinations for clear error, while we review
questions of law de novo. See Loudoun Leasing Dev. Co. v. Ford
Motor Credit Co. (In re K & L Lakeland, Inc.), 128 F.3d 203, 206
(4th Cir. 1997).

II.

A chief purpose of the bankruptcy code is to afford a "fresh start"
to an "honest but unfortunate debtor," allowing him to begin anew
without the burden of insolvency. Grogan v. Garner, 498 U.S. 279,
286-87 (1991) (internal quotation marks omitted). Therefore, gener-
ally speaking, a discharge under Chapter 7 relieves the debtor of "all
debts that arose before the date of the order for relief." 11 U.S.C.A.
§ 727(b) (West 1993). The strong policy in favor of a "fresh start,"
however, does not extend to every type of debt; in certain limited cir-
cumstances, the debtor's interest in a "fresh start" yields to the credi-
tor's interest in collecting the debt. See Grogan, 498 U.S. at 287.
Congress has enumerated various kinds of debts that are not subject
to discharge in bankruptcy, among them familial support obligations.
See 11 U.S.C.A. § 523(a)(5). The statutory text is relatively straight-
forward:

                     3
          (a) A discharge under section 727 ... does not discharge an
          individual debtor from any debt--

           ...

           (5) to a spouse, former spouse, or child of the debtor,
          for alimony to, maintenance for, or support of such spouse
          or child, in connection with a separation agreement, divorce
          decree or other order of a court of record, determination
          made in accordance with State or territorial law by a govern-
          mental unit, or property settlement agreement, but not to the
          extent that--

           (A) such debt is assigned to another entity,
          voluntarily, by operation of law, or otherwise ...;
          or

           (B) such debt includes a liability designated as
          alimony, maintenance, or support, unless such lia-
          bility is actually in the nature of alimony, mainte-
          nance, or support.

11 U.S.C.A. § 523(a)(5). Stark, as the party challenging the dischar-
geability of the debt, shoulders the burden of proving that the debt is
not subject to discharge. See Grogan, 498 U.S. at 287.

Bishop's primary complaint is that Stark incompetently performed
her duties as attorney ad litem for Morgan, making a custody recom-
mendation that was not in Morgan's best interest. Apparently, Bishop
believes that his debt to Stark is "in the nature of support," and there-
fore nondischargeable under section 523(a)(5), only if Stark actually
acted in the best interest of the child. Cf. Miller v. Gentry (In re
Miller), 55 F.3d 1487, 1490 (10th Cir. 1995) (holding that debts to a
guardian ad litem are in the nature of child support in part because the
guardian is obligated to help the court determine the custody arrange-
ment that is in the best interest of the child). Thus, Bishop would have
the bankruptcy court revisit the question of what was in Morgan's
best interest and make an independent determination of this issue --
an issue long resolved by the Tennessee family court with Bishop's

                     4
consent. He argues that if the bankruptcy court reaches an indepen-
dent conclusion that the guardian ad litem did not act in the best inter-
est of the child, then a fortiori an award of fees is not in the nature
of support.

We find no merit in this argument. The statute in no way requires
(or even permits) the bankruptcy court to conduct what would essen-
tially be another custody hearing that would likely involve lengthy
testimony, onerous fact-finding by the court and troublesome domes-
tic law issues much more tailored to state family courts than federal
bankruptcy courts. The task of the bankruptcy court is relatively sim-
ple: it must determine whether the debt is owed to a"child of the
debtor, for ... support of such ... child, in connection with a separation
agreement, divorce decree or other order of a court of record" but
only to the extent that "such liability is actually in the nature of ali-
mony, maintenance, or support." 11 U.S.C.A. § 523(a)(5)(B). The text
of the statute simply does not suggest that the bankruptcy court must
determine that the debt was actually incurred "in the best interest of
the child" before it is deemed nondischargeable under section
523(a)(5). Bankruptcy courts are not in the business of second-
guessing family court decisions or making custody-type determina-
tions. Clearly, the bankruptcy judge is to be concerned with what the
state court actually ordered and not with what the state court should
have ordered.

We conclude that the Tennessee court's order imposed a debt upon
Bishop that was in the nature of child support. Although Bishop is not
indebted directly to his child, see 11 U.S.C.A. § 523(a)(5) ("A dis-
charge under section 727 ... does not discharge an individual debtor
from any debt ... to a spouse, former spouse, or child"), the identity
of the payee under this section is not determinative of whether the
debt is dischargeable, see Silansky v. Brodsky, Greenblatt & Renehan
(In re Silansky), 897 F.2d 743, 744 (4th Cir. 1990) (per curiam) (hold-
ing that debt owed directly to former spouse's attorneys was nondis-
chargeable); see also In re Miller, 55 F.3d at 1490. Instead, the
question under section 523(a)(5) is simply whether the award of fees
was in the nature of support to the debtor's child. See Long v. West
(In re Long), 794 F.2d 928, 930 (4th Cir. 1986); see also Holliday v.
Kline (In re Kline), 65 F.3d 749, 751 (8th Cir. 1995). As attorney ad
litem for Morgan, Stark was specifically directed"to report to the

                     5
Court her findings as to the best interests of the child." J.A. 14. The
court's clear purpose in appointing Stark was to determine who could
best care for Morgan; Stark's investigation and subsequent report
were intended for Morgan's benefit and support. Indeed, "in all cus-
tody actions, the court's ultimate goal is the welfare of the child."
Jones v. Jones (In re Jones), 9 F.3d 878, 881 (10th Cir. 1993). We
conclude that the bankruptcy court did not err in finding that the
award of attorney ad litem fees to Stark in connection with the par-
ties' divorce decree constituted "support" within the meaning of sec-
tion 523(a)(5) and was not subject to discharge in bankruptcy. And,
we note that our conclusion is in accord with other circuit courts of
appeal that have considered this issue. See, e.g., In re Miller, 55 F.3d
at 1490; Dvorak v. Carlson (In re Dvorak), 986 F.2d 940, 941 (5th
Cir. 1993); Peters v. Hennenhoeffer (In re Peters), 964 F.2d 166, 167
(2d Cir. 1992) (per curiam), aff'g, 133 B.R. 291, 296-97 (S.D.N.Y.
1991).

Accordingly, we affirm the decision of the district court.

AFFIRMED

                     6